62 So. 3d 1236 (2011)
Jethro SENAT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-440.
District Court of Appeal of Florida, Second District.
June 10, 2011.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
BLACK, Judge.
Jethro Senat appeals the trial court's order revoking his probation for leaving the county of his residence without permission (condition number three) and committing the new law violation of corruption by threat against a public servant (condition number five). We affirm without comment the trial court's order; however, we remand with directions to correct a scrivener's error.
The trial court orally found that Senat violated conditions three and five of his probation, but the written order reflects that Senat violated conditions two, five, and special condition x. To avoid future confusion, the discrepancy between the oral pronouncement and the written order requires that the order be corrected to reflect the specific conditions of the probation violation. See Feezel v. State, 463 So. 2d 1244, 1245 (Fla. 2d DCA 1985).
Affirmed; remanded with directions.
WHATLEY and MORRIS, JJ., Concur.